Citation Nr: 1640489	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the August 29, 2009, rating decision that denied service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than September 26, 2008, for the grant of a separate 100 percent rating for obstructive-restrictive lung disease, to include whether there was CUE in the June 6, 1986, rating decision that granted service connection and assigned a noncompensable rating for right lateral thoracotomy for metastatic carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1985, from June 1993 to September 1993, and from June 1994 to September 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In January 2015, the Veteran testified before the undersigned at a video hearing.  


FINDINGS OF FACT

1.  The June 1986 and August 2009 rating decisions were reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at the time, or that the correct facts, as known at the time, were not considered.

2.  The first formal or informal claim for an increased rating for a lung condition was received by the RO on September 26, 2008.



3.  It is not factually ascertainable that the Veteran suffered an increase in severity in his lung condition on a date during the year prior to September 26, 2008.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision that denied entitlement to service connection for bilateral hearing loss was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015).

2.  The June 1986 rating decision that granted service connection and assigned a noncompensable rating for right lateral thoracotomy for metastatic carcinoma was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015).

3.  The criteria for an effective date earlier than September 26, 2008, for the award of a separate 100 percent rating for obstructive-restrictive lung disease have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

CUE

First, the Veteran contends that there is CUE in the June 6, 1986, rating decision that granted service connection and assigned a noncompensable rating for right lateral thoracotomy for metastatic carcinoma, contending that he was rated pursuant to the wrong diagnostic code (DC).  He contends that he should not have been awarded a noncompensable rating under 38 C.F.R. § 4.118, DC 7805, which relates to scars, but should have been awarded a 100 percent rating pursuant to 38 U.S.C.A. § 4.97, DC 6844, which pertains to post-surgical residuals of a lobectomy and pneumonectomy, restrictive lung disease.

Next, the Veteran contends that there is CUE in the August 29, 2009, rating decision that denied service connection for bilateral hearing loss because there was evidence of a diagnosis of bilateral hearing loss that met the criteria of 38 C.F.R. § 3.385 at that time.

Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended. 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

With regard to the Veteran's claim for CUE in the June 6, 1986, rating decision, the Board finds that the claim must be denied.  The Board finds against the Veteran's argument that the statutory or regulatory provisions extant at the time were incorrectly applied.  First, the Board notes that 38 C.F.R. § 4.97, DC 6844 was not in existence at the time of the 1986 rating decision and only took effect in October 1996.  See 46720 Fed. Reg., Vol. 61, No. 173, September 5, 1996.  Instead, in 1986, a lobectomy or a pneumonectomy were specifically rated pursuant to 38 C.F.R. § 4.97, DCs 6815, 6816 (1986).  However, such is inconsequential to the current claim because the evidence does not show that the Veteran underwent either of these procedures.  The service treatment records reflect that in August 1982, the Veteran under a right posterior lateral thoracotomy for an excisional biopsy to aid in the diagnosis of carcinoma, after which time he underwent chemotherapy.  A thoracotomy is defined as a surgical incision into the pleural space of the chest.  DORLAND'S MEDICAL DICTIONARY, pg. 1946, 31st Edition.  This procedure did not correlate with any particular diagnostic code.  Given the nature of the Veteran's procedure and the diagnostic codes then in place, a rating pursuant to the scar criteria would have been appropriate.  In 1986, 38 C.F.R. § 4.118, DC 7805 provided that a scar, other, was to be rated on limitation of function of the part affected.  The records reflect that there was no other ratable residual reported or noted either on February 1986 VA examination or during the 1986 appeal period.  On VA examination, the Veteran did not report trouble breathing.  Rather, respiratory examination was clear to percussion and auscultation.  Breath sounds were normal.  The examiner found no indication of a tender or painful scar, or a superficial, poorly nourished scar.  See 38 C.F.R. § 4.118, DCs 7803, 7804 (1986).  The Veteran argues that a chest x-ray should have been taken, as well as testing for restrictive lung disease.  However, such argument does not arise to CUE in the 1986 rating decision.  Thus, given the evidence then of record, a review of the 1986 rating decision does not contain CUE, as defined above.

With regard to the Veteran's claim for CUE in the August 2009 rating decision, the Board finds that the claim must be denied.  The Veteran is disagreeing with how the facts were weighed and evaluated in the August 2009 decision, and that argument is not a valid claim for CUE.  The Veteran argues that the March 2009 VA examination showing lower Maryland CNC speech recognition scores of 92% in the right ear and 84% in the left ear should have been given more weight than the July 2009 VA examination showing Maryland CNC speech recognition scores of 96 percent in both ears.  However, in August 2009, the RO reviewed both VA examinations, as noted in the "Evidence" section of the rating decision, but assigned greater probative weight to the more recent VA examination showing hearing loss that did not meet VA criteria to be considered a disability for compensation purposes.  Further review of the record reflects that in May 2009, the RO determined that the March 2009 VA examination included factually incorrect conclusions made by the VA examiner with regard to the Veteran's service history, necessitating a new VA examination and nexus opinion, obtained in July 2009. That the RO weighed the results and findings of the newer VA examination of greater probative value does not meet the criteria for CUE.  The Board notes here that the hearing testing results at both the March 2009 and July 2009 VA examinations were considered to be valid, and thus the results of one could be weighed higher than the other.  Thus, there is no evidence in this case that the correct facts were not before the Board at the time of the August 2009 rating decision, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  There is additionally no evidence of an undebatable error that would have manifestly changed the outcome of the decision at the time.  Therefore, the Board finds that the claim for CUE must be denied.






Earlier Effective Date

Generally, the effective date for an award of service connection and disability compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to state that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110 (b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125  (1997).

The Veteran contends that he should have been awarded a 100 percent rating for his obstructive-restrictive lung disease prior to September 26, 2008.  However, a review of the record is negative for any formal or informal claim filed following the last final rating decision dated in March 1987 and his claim for increased rating received by the RO  on September 26, 2008.   Moreover, there are no medical records dated within the one year prior to September 26, 2008, to demonstrate a specific date as of which it would be ascertainable that an increase in disability had occurred.  Accordingly, the claim for an effective date earlier than September 26, 2008, must be denied.





ORDER

The claim for CUE in the August 29, 2009, rating decision that denied service connection for bilateral hearing loss is denied.

The claim for CUE in the June 6, 1986, rating decision that granted service connection and assigned a noncompensable rating for right lateral thoracotomy for metastatic carcinoma is denied.

An effective date earlier than September 26, 2008, for the award of a 100 percent disability rating for obstructive-restrictive lung disease is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


